— Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendants’ motion for summary judgment in this action for defamation based upon defendants’ publication of a memorandum which allegedly harmed plaintiff in his trade, profession and occupation. Plaintiff submitted sufficient evidence in opposition to defendants’ motion to raise a triable issue of fact” whether defendants were motivated by actual malice in publishing the memorandum in question (see, Baldwin v Shell Oil Co., 71 AD2d 907). (Appeal from order of Supreme Court, Onondaga County, Hayes, J. — summary judgment.) Present — Dillon, P. J., Callahan, Boomer, Lawton and Davis, JJ.